Citation Nr: 9931979	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for frozen feet.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel

INTRODUCTION

The appellant had active duty service from November 1943 to 
March 1946.  This appeal was before the Board of Veterans' 
Appeals (Board) from a decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By means of a July 1998 order, the Board 
reopened the claims and remanded for additional development.  
The RO, according to a Supplemental Statement of the case in 
December 1998, found that the claims were not well grounded.  
Additional development has been conducted and the claims have 
been returned to the Board for a decision.


FINDINGS OF FACT

1.  The appellant is a combat veteran.

2.  The appellant had a congenital supernumerary tear duct 
under caruncle, left eye, prior to entry into service.  

3.  During combat service, he received an accidental self-
inflicted gunshot injury to his foot; while hospitalized for 
this injury, he received treatment for his left eye 
condition.   

4.  The appellant currently suffers from a disability of the 
left eye causing tearing of the eye, the same condition for 
which he was treated in service.


CONCLUSION OF LAW

The claim for entitlement to service connection for a left 
eye disorder is well-grounded.  38 U.S.C.A. §§ 1154(b), 
5107(a) (West 1991); Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that while he was hospitalized for a 
gunshot injury to his foot, he suffered a left eye problem 
for which he underwent surgery.  He reports that he was 
advised that his eye problem was due to some type of  a 
"misty glass [gas?]" that the Germans used. ( See 
transcript of August 1997 hearing, p. 3.)  He claims that as 
a result, he has decreased vision and that "air just shoots 
out" because the surgery was not properly performed.  (See 
transcript of August 1997 hearing, p. 2.)  The Board also 
notes that he has indicated that he received treatment for 
the claimed conditions shortly after service; however, 
efforts to obtain any such records were not successful.

The medical evidence of record include the appellant's 
service medical records which indicate that his enlistment 
examination, dated in October 1943 noted that he had a 
congenital supernumerary tear duct under caruncle, left eye.  
In January 1945, he was hospitalized for a gunshot wound to 
the left second toe; he accidentally shot himself while he 
was cleaning his gun.  His hospitalization records note that 
the wound was debrided and dressing was applied; no 
operations were performed.  He remained hospitalized for 
approximately five weeks and was released to limited 
assignment.  His separation examination report, dated in 
March 1946, indicates that he had no eye abnormalities.  He 
had 20/20 vision bilaterally.

Post-service medical evidence of record include, in relevant 
part, a VA examination report, dated in March 1967, which 
indicates that the appellant did not report any complaints 
pertaining to his eyes.  Examination of the eyes showed that 
the pupils reacted to light and accommodation.  External 
ocular movement was normal.  Funduscopic examination showed 
no abnormality.  A report of a VA examination report, dated 
in June 1978, does not indicate any complaints of abnormality 
of the left eye.  Examination of the eyes was negative and 
his vision was 20/20 in both eyes. 

A private treatment report, dated in April 1986, indicates 
that the appellant reported that his vision was less sharp 
and that he saw floaters at night.  It was noted that he had 
surgery in service.  It appears that the tear ducts were 
irrigated at that time.  The examiner stated "OS tears, had 
apparent DCR [dacryocystorhinostomy] in 1944 eyes stays 
unilateral."  [sic.]  Examination showed that the puncti was 
open and that there was no exudate with pressure over the 
lacrimal sac.  The impression included cataracts and an 
illegible disorder.  

A private medical report, dated in January 1999, indicates 
that the appellant was seen for complaints of tearing of the 
left eye.  He reported that in 1944, during active duty 
service, he had surgery ("some sort of lacrimal drainage 
procedure") performed for the same problem.  His visual 
acuity in the left eye was 20/40.  The puncti were open 
bilaterally and there was no exudate with pressure over the 
lacrimal sac in either eye.  The corneae were clear 
bilaterally and the remainder of the eye examination was 
normal, other than early cataracts in both eyes.  The 
examiner noted that since the appellant continued to complain 
of tearing, it would probably be necessary to reevaluate the 
patency of his lacrimal system and he would possibly need 
surgery in the future.

Statements from several of the appellant's family members, 
dated in 1997, indicate that the appellant had complaints of 
problems with his eyes during and after separation from 
service.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection can be granted when a chronic disease is 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 1991).

Under the provisions of 38 C.F.R. § 3.306, a preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.306.  

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

In the case at hand, the Board notes that the appellant's 
service records indicate that he had 8 months of service in 
infantry basic training and 14 months of service as a 
rifleman.  His separation records indicate that battles and 
campaigns in which he participated included Northern France, 
Rhineland.  His service medical records indicate that at the 
time of his accidental shooting (in January 1945), he was in 
the 359th Infantry Regiment, Company G, and that he was 
hospitalized at the 35th Evacuation Hospital in Luxembourg.  
Although his separation records do not indicate that he 
received the Combat Infantry Badge, given his military 
occupational specialties, his location and unit in 1945, and 
given that his separation records indicate that battles and 
campaigns in which he participated included Northern France, 
Rhineland, the Board finds that he was a combat veteran at 
the time of his hospitalization in 1945.  Thus, under 
38 U.S.C.A. § 1154(b), the Board must assume the truth of his 
allegations that he sustained injury to his eye in combat and 
that he was required to undergo a surgical procedure shortly 
after combat. 

Having considered the evidence and the applicable laws, the 
Board finds that the claim is well-grounded.  The Board notes 
that private medical evidence of record dated in 1986 and 
1999 indicate that the appellant does suffer from a current 
eye disorder.  The Board will presume that there was 
aggravation of this pre-existing condition as he allegedly 
developed symptomatic manifestations for which he required 
treatment.  Further, current medical records note that his 
current condition is the same that he had in service, for 
which he underwent surgery.  Given this evidence, the Board 
finds that the elements of a well-grounded claim have been 
satisfied.  As the RO has not determined this case on the 
merits (having found that it was not well grounded), the 
Board must remand the claim to the RO.



ORDER

The claim for service connection for a left eye disorder is 
well-grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
left eye disorder is well-grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159;  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As such, the Board finds 
that it is necessary that the RO schedule the appellant for a 
VA ophthalmology examination to determine whether he has a 
left eye disorder that is related to service by way of 
incurrence or aggravation.

The appellant contends that he was exposed to severe and 
harsh weather during combat and that as a result, he suffered 
from frozen feet; he claims that he continues to suffer from 
the residuals of this disability.  The Board notes that he 
completed a protocol examination history in August 1999, in 
which he stated that he reported his cold injury to his 
current physician (Dr. S. at RedHill, Jackson, Mississippi) 
and that his physician stated that his feet appeared to have 
the residuals of cold injury. Where a claim is not well 
grounded and it is incomplete, VA is obliged under 38 
U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet.App. 69, 77-80 (1995).  Under 38 C.F.R. § 3.103(c)(2), in 
the absence of a well-grounded claim VA also has a regulatory 
duty to suggest the submission of evidence which would be of 
advantage to the claimant's position.  See Constantino v. 
West, No. 96-1037 (U.S. Vet.App. August 16, 1999).

Accordingly, this claim is REMANDED for the following:

1.  The RO should schedule the appellant 
with a VA ophthalmology examination to 
determine relationship of current eye 
disorder(s) to service.  The examiner 
should elicit information as to the 
injuries, symptoms, and treatment 
received in service as well as subsequent 
to service for the left eye.  The 
examiner should then answer the following 
questions; (1) What are the current 
diagnoses of all left eye disorders; (2) 
Is it at least as likely as not that the 
preexisting congenital supernumerary tear 
duct under the caruncle, left eye, 
underwent increase in severity during 
service, and, if so, was the increase 
beyond the natural progress of the 
disorder; and (3) Is it at least as 
likely as not that any other eye disorder 
first manifested in service?  The 
rationale for the opinions should be set 
forth.  The claims file must be made 
available to the examiner.  

2.  The RO should request that the 
appellant submit evidence of treatment 
for the residuals of cold injury, to 
include records from Dr. S. at RedHill, 
Jackson, Mississippi.  The RO should 
provide any necessary assistance in 
obtaining the identified medical records 
needed to well-ground his claim.  If the 
claim is well-grounded, the RO should 
conduct any additional necessary 
development, to include a VA medical 
examination.

3.    Once the above has been 
accomplished, the RO should review the 
evidence and determine whether further 
development is necessary.  If so, all 
such development should be accomplished.  
The RO should then readjudicate the 
claims on appeal.

If the benefits sought on appeal remain denied, following the 
usual appellate procedures, the claim should be returned to 
the Board. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


